DETAILED ACTION
This action is responsive to the Applicant’s response filed 10/08/21.
As indicated in Applicant’s response, claims 1, 3-5, 8, 10-12, 15, 17-19 have been amended.  Claims 1-20 are pending in the office action.
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Chaudhary et al, USPubN: 2014/0304399 (herein Chaudhary) in view of in view of Bhaskaran et al, USPN: 8,826,403 (herein Bhaskaran), Chitalia et al, USPubN: 2019/0386891 (herein Chitalia) and Haeuptle, USPN: 7,257,515 (herein Haeuptle)
	As per claim 1, Chaudhary discloses a method comprising: 
	creating, an application probe (agents ... referred to as probes - para 0280; monitoring agent ... measurement, data collection on device such as client 102 - para 0101; monitoring agent, client 102, user mode - Fig. 3; para 0103; Fig. 7A), on client nodes (nodes 102-102 - para 0076; node in the cluster - para 0032; monitoring agents ... device such as client 102 - para 0101; monitoring, measurement of ... infrastructure element such as client - para 0103) 
	the application probe configured to monitor at least one user based action (e.g. data collection activities on a device, such as a client 102 - para 0101; measures ... remote display protocol ... ICA client or RDP client, any form of streaming media - para 0104; any portion of an application layer stack or SQL transactions, function or application programming interface call - para 0105; delivery of application and/or data to a client, streaming application, desktop application on the client - para 
	receiving, by the client device, data indicative (e.g. response times for ... ... ICA, RDP client ... delivery of application to the client - para 0180; latency - para 0103, 0107; latency - para 0269, 0320; duration a user is logged into, user session latency - para 0108; response time - para 0375) of the at least one user based action of the user of the application in response to (Note1: probe monitoring user events and actions reads on data indicative of user actions received at the client device responsive to user performance and activities tracking by the probe) performance of the user based action (see monitor user based action from above) by the application probe; 
	determining, by the client device, a value (see determined value from below; value of the variable - para 0310) for the at least one user based action (see above) based upon, at least in part, the received data (see above); 
	comparing, by the client device, the determined value (see variable, metric, percentage from below) with a threshold (predetermined threshold - para 0309; para 0312; diverted by 5% ... from ... the threshold - para 0376) to identify an issue with the application (related to page faults - para 0109; 
	providing, by the client device, an indication to a computing device in response to the comparison of the determined value with the threshold, so as to enable the computing device to modify operation of the application to address the issue.
	A) Chaudhary does not explicitly disclose created application probes as:
	(i) creating by a client device, an application probe (to monitor at least one user based action of the application); 
	(ii) wherein the application probe uses user account credentials to access the application.
	As for (i)
	Monitoring latency or performance issues by monitoring agents in Chaudhary entails software probe installed into the client devices (Fig. 1D; agent/script 197, client agent 120 – Fig. 3) to either monitor hosted application or SaaS delivery model (para 0104) or measure activities on a client device (agent 197 … monitoring, measurement and data collection activities on a device such as client 102 - para 0101) including log-on latency (duration a user is logged into, user session latency - para 0108), the monitoring agent (referred to as probes) being installed for operating in the client device to collect network latency (response time - para 0375) or performance of connection or HTTP transactions (para 0103-0104) or delivery such as streaming, session latency (para 0106-0107); hence installation of probes made for and installed on a client environment is recognized.
	Chitalia discloses a monitoring device equipped with interface to collect  statuses and metrics related to communication resources within a virtualization infrastructure, the monitoring configured for receiving service and communation status from probes issued by a corresponding one or more agent(s) associated with source and destination end of the infrastructure (para 0011); e.g. communication probe issued by a source agent is also referred to as source agent to monitor response from a reply probe issued by a destination agent ( para 0032; Fig. 18); hence monitoring agent, such as one installed on a client/server machine and capable of issuing probes to collect communication status in accordance to a monitoring infrastructure is recognized. 
	Bhaskaran discloses corrective action process initiated from a privileged user (col. 10 li. 8- 14; request to correct the problem - claim 1, pg. 18), started with the user workstation using a agent for monitoring NW activities (col. 15 li. 53 to col. 16 li. 48) associated with a remote device performance, using credentials in initiating a work request (request 314, Fig. 3; Fig. 4), thereby obtaining a action alert from an audit server (No Match, action alert 326 - Fig. 3; Fig. 8) -  the (audit) report including result from comparing an generated access token content (col. 16 li. 5-48) with the various scenarios received with the report or audit mechanism -  enabling thereby the user end to select an corrective action to perform based on one or more matched action-scenarios (Fig. 9A, 9B); hence generating a monitoring agent (acting as remote device probing) by the end user per a initiated request to communicate with a audit server so to determine NW activity as cause of alert, thereby selecting a (action-scenarios ) match for implementing a corrective action is recognized.
	 As for (ii)
	Use of a monitoring agent to request an audit report via a initiating request that use user credentials is shown in Bhaskaran use of a IPC ticket for initiating a server action (request 314, Fig. 3; Fig. 4) in terms of a request (request 504) that includes user name, customer identification (e.g. Fig 5) pertaining to a privileged user (col. 10 li. 1-14), the monitoring agent as probe issued from the user end.
	Further, Haeuptle discloses various forms or types of probes to track response time, latency or communication status as well as collecting credential of parties involved in a transaction, the probes implemented as script format , or LDAP, HTTP, ICMP, NNTP, SMS, SOAP, SMTP, WAP type (see TABLE 1, pg. 6-7), the probe types associated with capture of respective metrics (see Table 2, Table 3 – pg. 7-10) including measurements on AVAILABILITY, Response_time, setup_time, transfer_TPUT, Total_Connection_time, Termination_status, Connect_time, AUTH_TIME, the latter including username/password and received response (lines 10-12, pg. 9; lines 35-37, pg. 11); hence use of probes to obtain metrics on communication status and response time as well as collecting user credentials for a given service communication or user connectivity session is recognized.
	Therefore, based on the requirement that received credentials at a server are to be validated for a delivery application to be authorized and established between a server and a requesting client (Chaudhary: para 0098) so that a application recipient of the service delivery can execute locally, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement client resources in support for obtaining such application so that agent software created at a client – as per Bhaskaran - can also generate probes, the probe creating by a client agent – as set forth in Chitalia’s tracking probes issued by a monitoring agent - implementing it as application probe to monitor at least one user based action of the application in connection with a service;  wherein the generated application probe can be used to access or collect user account credentials (e.g. username, password – as per Haeuptle) to seek authorization or access of the desired application – as set forth per Bhaskaran and Haeuptle from above; because 
   	endowing end user environment or platform with OS or application capability to create or instantiate a monitoring software or agent with probe functionality would equip the end user with added options or programmatic flexibility to configure probing parameters and reference setting by which, monitoring performance or state of a network activity or devices aligned with user request for a service or remote delivery,  timeliness characteristic or latency cost, delay of a particular aspect of service or user access authorization processing – e.g. response time and unexpected logon duration - can be specifically customized with programmatic criterion or reference threshold, or quantitatively pre-arranged per the user desire so that non-conforming metrics or values returned from probing application/user platform activities, events as those considered faulty, excessively inoperable, or unsuitable can be instantaneously detected or recorded for direct or assisted consideration/evaluation at the end user, the evaluation thereof facilitating (i) possibility to send or generate an alert or (ii) effect of triggering a remedying action, or implementing a corrective measure; the usability of probe sofware generated by a user further (iii) facilitating collecting and providing user-side information required for accessing a service or authorizing a connectivity/session request, where capture and transmission of user credentials - by a locally operating probe as set forth above – would also expedite fulfillment of an authorization or obtaining the negative response thereto, upon which case, real-time consideration for corrective action can be promptly realized at the user context.
	B) Nor does Chaudhary explicitly disclose 
	providing, by the client device, an indication to a computing device in response to the comparison of the determined value with the threshold, so as to enable the computing device to modify operation of the application to address the issue.
	Use of local agent to issue probes that are configured to provide response time and communication statuses, CPU utilization (Fig. 1) collected between source and destination devices being tracked within a monitoring infrastructure is shown in Chitalia (para 0011, 0032; Fig. 18; para 0061); where upon receipt of the measured latency time from a probe, the infrastructure monitoring device (e.g. a policy-controller) visually update color indication to reflect the status of the latency (para 0171; Fig. 7; para 0136), such that if a probe-reported metric exceeds a policy-established threshold, a policy agent associated with the monitoring can raise an alert (para 0068), or a color coding at the monitoring layer GUI is updated- e.g. so to indicate that a requested link is unavailable (para 0137), the metric reported from a source probe enabling a centralized policy controller to perform actions to modify the operation of the server (para 0056) corresponding to policy issue as reported; hence providing an indication using a client probe acting as source agent, to a external computing device in response to the comparison of the determined value with a threshold so to enable the external computing device to take modification action is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use applciation probe or monitoring agent equipped with probing capability as set forth per the user-created probing software from above, so that upon detection of an alarming condition, excessive level of a application metric or unusable/inoperable effect by a traffic, a server or network status, the probe-driven software or agent can be directed to generate an indication to a computing device – as set forth in Chitalia external policy controller -  in response to the comparison of the determined value with the threshold, the generated indication or alert so as to enable said computing device to modify operation of the application – as set forth per Chitalia - to address the issue; because
	Preconfiguration and threshold setting programmatically imparted within the functionality of a monitoring agent or probe software as set forth above entails quick evaluation of a metric or a measured behavior such as latency of an access request or response time of a service and coupling real-time effect of a probe monitoring -- in terms instant detection of a value or metrics falling outside of a threshold or expected norms using probing software, programmatic setting as set forth from above -- with provision by a external device such as a centralized controller or corrective datacenter platform constitutes efficient coupling of a well-structured NW, application monitoring resources with fast acting backbone of a computing support for a infrastructure to organize resources and interlink service nodes and client nodes in accordance with a business aim to sustain uninterrupted service flowness, content delivery with minimal time cost, and provision of expedited corrective responsiveness in endeavoring performance of user application, all of which achievable within justifiable QoS  range or user perception of SLA, which in turn represents a cost-effective adaptation of HW and SW and network resources coordinated or optimized in a combination that fundamentally benefits from a multi-layer NW tracking capability per effect of generating monitoring agents or probes established both at source and destination platform ends of the networked connectivity associated with application and service provisioning purpose of the infrastructure.
	As per claim 2, Chaudhary discloses (method of claim 1) wherein the application is one of a software as a service (SaaS) application (para 0104), a virtual application (e.g. delivery of a virtualized application - para 0105-0106, 0198), a published application, and a hosted shared desktop (e.g. desktop sharing – para 0100).
	As per claim 3, Chaudhary discloses method of claim 1 wherein the value includes one or more of logon duration (duration a user is logged into, user session latency - para 0108), application launch duration, and latency (latency - para 0103, 0107; latency - para 0269, 0320)..
	As per claim 4, Chaudhary discloses method of claim 1 wherein the application is accessible by the client device through one of a loaded environment (e.g. client can request execution of ... applications hosted bby the servers in the farm - para 0084; program 322 loaded into ... an application, loaded and run ... web browser - para 0181) and an unloaded environment (see Note2: flow distributer – para 0237; arbiter which determines which distributer 550 should receive the load … identify … an associated core … whether to forward .. to the associated core –para 0236) to determine the threshold (criteria; above a predetermined threshold, below a predetermined threshold – para 0236 – Note2: arbiter determination to transfer load for distribution – para 0237 - to a core identified as not meeting a low threshold versus core identified as having load surpassing a threshold  reads on criteria associated with client for access a load per distributing arbitrated on basis of either loaded environment or core already with significant load size or a excess of load– e.g. triggering a load redirecting; see para 0156 - or unloaded environment that is clearly in need of minimal load – load … below a predetermined threshold - para 0236).
	As per claims 5-6, Chaudhary discloses (method of claim 1) wherein the application probe uses (refer to rationale A(ii) in claim 1) the user account credentials to verify (para 0149) the at least one user based action (log-in – para 0108) of the user for the application based upon the received data (user is logged into an application, time required to log-in - para 0108).
	wherein the at least one user based action includes authenticating (application delivery technique .... anthentication and authorization - para 0094) the user to access (access to server stored applications and data files - para 0094) the application with the application.
	As per claim 7, Chaudhary discloses (method of claim 5) wherein the at least one user based action includes navigating through the application (e.g. computer 100, PalmOS, Treo smart phone... input device, five-way navigator device - para 0121; user can interact with and control... user space, user interface ... such as a browser - para 0143; any user sessions traversing the appliance 200 - para 0161; protections against ... parameter manipulation ... field manipulation, forceful browsing - para 0158).
	As per claim 8, Chaudhary discloses a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed by one or more processors, causes the one or more processors to perform operations comprising: 
	creating, by a client device (refer to rationale A(i) in claim 1), an application probe, the application probe configured to (refer to claim 1) monitor at least one user based action (refer to claim 1) of a user of an application (refer to claim 1) accessible via the client device, 
	wherein the application probe uses (refer to rationale A(ii) in claim 1) user account credentials to access the application;
	receiving, by the client device, data indicative (refer to claim 1) of the at least one user based action of the user of the application in response to performance (refer to claim 1) of the user based action by the application probe; 
	determining, by the client device, a value (refer to claim 1) for the at least one user based action based upon, at least in part, the received data (refer to claim 1); 
	comparing, by the client device, the determined value with a threshold (refer to claim 1) to identify an issue with the application (refer to claim 1) related to the at least one user based action(refer to claim 1) of the application; and 
	providing, by the client device, an indication to a computing device (refer to rationale B in claim 1) in response to the comparison of the determined value with the threshold, so as to enable the computing device to modify operation (refer to rationale B in claim 1) of the application to address the issue.
	As per claim 9, Chaudhary discloses (computer program product of claim 8) wherein the application is one of a software as a service (SaaS) application, a virtual application, a published application, and a hosted shared desktop. (refer to claim 2)
	As per claim 10, Chaudhary discloses product of claim 8 wherein the value includes one or more of logon duration, application launch duration, and latency. (refer to claim 3)
	As per claim 11, Chaudhary discloses (product of claim 8) wherein the application is accessible by the client device through one of a loaded environment and an unloaded environment to determine the threshold. (refer to claim 4)
	As per claims 12-13, Chaudhary discloses (product of claim 8) wherein the application probe uses (refer to rationale A in claim 1) the user account credentials to verify (refer to claim 5) the at least one user based action of the user for the application based upon the received data (refer to claim 4); wherein the at least one user based action includes authenticating the user to access the application with the application (refer to claim 6).
	As per claim 14, Chaudhary discloses (program product of claim 12) wherein the at least one user based action includes navigating through the application (refer to claim 7).
	As per claim 15, Chaudhary discloses a computing system comprising: a memory; and at least one processor in communication with the memory, the at least one processor configured to: 	create, by a client device, an application probe, the application probe configured to monitor at least one user based action of a user of an application accessible via the client device, wherein the application probe uses user account credentials to access the application;
	receive, by the client device, data indicative of the at least one user based action of the user of the application in response to performance of the user based action by the application probe; 	determine, by the client device, a value for the at least one user based action based upon, at least in part, the received data; 
	compare, by the client device, the determined value with a threshold to identify an issue with the application related to the at least one user based action of the application; and 
	provide, by the client device, an indication to a computing device in response to the comparison of the determined value with the threshold, so as to enable the computing device to modify operation of the application to address the issue.
	( all of which being addressed in claim 1)
	As per claims 16-19, refer to rejection of claims 2-5, respectively.
	As per claim 20, Chaudhary discloses computing system of claim 19 wherein the at least one user based action includes one or more of:
	authenticating the user to access the application; and 
	navigating through the application 
	(refer to claim 6 and/or claim 7)
Response to Arguments
Applicant's arguments filed 10/08/21 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that Chaudhary alone or in combination with Zhang, Bhakaran fails to teach or suggest “application probe … uses the user account credentials to access the application”, nor “receiving … data indicative of … user based action by the application probe … in response to performance of the … user based action by the application probe’, in regard to which Chaudhary’s cited portion on authentication appears silent, notably about direct evidence about an application probe being created “by a client device” (Applicant's Remarks pg. 9, top paragraph, pg. 10)
	The feature recited as probe being created by a client device has been prosecuted with a combination of references; and mere attack on Chaudhary as alleged from above cannot be considered execution of a prima facie case on rebut to statutorily demonstrate non-obviousness ot this feature; and so, notwithstanding the fact that a different set of references has been cited to prosecute this newly inserted feature.
(B)	Moreover, added limitations such as the language of “application probe … uses the user account credentials to access the application” have been prosecuted with a new ground of rejection commensurate with the change caused by the language addition; rendering the above allegation on merits largely moot.
( C )	The feature recited in terms of “receiving … data indicative of … user based action by the application probe … in response to performance of the … user based action by the application probe” (*) has been interpreted (e.g. BRI) as data capture, measured by a probe underlying a client side monitoring agent to determine any violation against a pre-establish threshold indicative of an latency or duration issue related to user accessing or attempting to login, the act of monitoring and generating measurement (time metrics) being responsive to user-based actions; and mere statement (by Applicant) to the effect that Chaudhary is being silent about the above language (*) is deemed inconclusive since no analysis (emphasis here) has been (prima facie wise) provided to show where exactly probing agent configured to measure duration responsive to (for example) a user login as cited would be teaching away from the feature expressed as (*), notwithstanding weight from one’s consideration as to how this language (*) has been interpreted per BRI.
	In all, the claims stand rejected as set forth in the Office action and pertinent grounds of rejection which have been aljusted to meet the changes in the latest claim amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
January 23, 2022